         Case 1:18-cv-08650-RA-SDA Document 42 Filed 02/04/20 Page 1 of 2

                   Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys

60 E. 42 nd Street, Suite 4510
New York, New York 10165


jandrophy@faillacelaw.com

                                                                                       USDC-SDNY
                                              February 4, 2020
                                                                                       DOCtMENT
VIAECF                                                                               . FLECTRONICALLY FILED
                                                                                     i
                                                                                     1
                                                                                         DOC r::
Hon. Ronnie Abrams
                                                                                     • 11     1   n      f·: 11 En: _z__/___,_. . . . .-o
                                                                                                                                       __
United States District Court                                                        ,. : ·- · -~· ...... ·--:-.-:-.: -:_.: ,_:- :-_.".'.:._:"."_. :. _--i--_-__________
                                                                                                                                                                      ..J_

Southern District of New York
New York, NY 10007

                                    Re:       Carlos Alvarado, et al. v. New Rams Deli Plus Inc. et al
                                              Index No. 18-cv-8650 (RA) (SDA)

Dear Judge Abrams:

         We represent Plaintiffs Juan Carlos Alvarado and Alberto Tetlamatzi in the above-

referenced matter. We submit this status report jointly with Defendants, pursuant to the Court's

February 3, 2020 order. As set out below we also respectfully request an adjournment of the

February 7, 2020 4:30 p.m. conference.

         The deadline for completion of discovery was January 17, 2020.                                          Neither party

anticipated filing a dispositive motion.

         The parties have had some settlement discussions, including a February 28, 2019

mediation and subsequent settlement discussions. However, the parties are not particularly close

to a resolution. The parties are interested in a referral to the magistrate judge for settlement

purposes.

         We respectfully request an adjournment of the February 7, 2020 4:30 p.m. conference.

The reason for the request is that I observe the Jewish Sabbath, which starts that week around

5:00 p.m. This is the third request for an adjournment. The previous requests for adjournment




                           Certified as a minority-owned business in the State of New York
            Case 1:18-cv-08650-RA-SDA Document 42 Filed 02/04/20 Page 2 of 2
   February 4, 2020
   Page 2



   were granted. The Defendants' attorney consents to the request. I respectfully request that if the

   conference is adjourned to a Friday it be scheduled for no later than 3:30 p.m.

           We thank the Court for its attention to this matter.


                                              Respectfully Submitted,

                                              Isl Joshua S. Androphy
                                              Joshua S. Androphy




The post-discovery conference scheduled for February 7, 2020 is hereby
adjourned sine die. By separate order, the Court will refer this action to
Magistrate Judge Aaron for settlement purposes. No later than March 13,
2020, the parties shall file a joint letter updating the Court as to the status
of this case, including the status of any settlement discussions.

SO ORDERED.
